Citation Nr: 1041771	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05 36-043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.

4.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.

This appeal to the Board of Veterans Appeals (the Board) is from 
action taken by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, October 2004.  In June 2007, the 
Board remanded the claims for additional development.  

In November 2006, the Veteran provided testimony before the 
undersigned at a hearing held by videoconference; a transcript is 
of record. 

The issues of entitlement to service connection for an acquired 
psychiatric disorder, and hypertension, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease has been aggravated by 
his service-connected diabetes mellitus.  

2.  The Veteran's cataracts have been aggravated by his service-
connected diabetes mellitus.  




CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (prior to October 10, 2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  Service connection for cataracts is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 
439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that his  service-connected diabetes caused 
or aggravated his coronary artery disease, and his bilateral 
cataracts.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice- connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice- connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2010).

These claims were denied by the RO in October 2004, and the 
Veteran has appealed.  Effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 to implement the Veterans Claims Court's decision 
in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the 
subject of the granting of service connection for the aggravation 
of a nonservice-connected condition by a service- connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
version of the regulation provides that VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).   

Service connection is currently in effect for diabetes mellitus.  

The Veteran's service treatment records do not show any relevant 
treatment.  It appears that he was fitted with glasses in 
December 1968.  The Veteran's separation examination report, 
dated in December 1968, shows that his eyes, ophthamoscopic 
examination, pupils, ocular motility, and heart, were all 
clinically evaluated as normal, and that his with distant vision 
was 20/20 bilaterally. 

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1991 and 2009.  This evidence shows 
that the Veteran was treated for heart symptoms beginning in 
1998, and that he was noted to have cataracts OU (both eyes) as 
of January 1997.  As of 2003, his history of heart treatment 
included seven stent placements and four angioplasties.  He was 
also noted to have a complex medical history that includes 
alcohol abuse, a long history of heavy smoking (with diagnoses of 
tobacco abuse), obesity, hyperlipidemia, elevated cholesterol and 
triglycerides, as well as a family history of heart disease.  It 
appears that he was first diagnosed with diabetes mellitus in 
January 2003.  

A letter from R.T., M.D., dated in January 2007, states that the 
Veteran has a number of medical conditions, to include coronary 
artery disease, and that, "it is conceivable," that these 
conditions "could probably be linked to his exposure to dioxin 
contaminated Agent Orange."    

A review of an August 2009 VA eye examination shows that the 
assessments included diabetes mellitus type 2, without 
retinopathy, and cataract OU.  The examiner stated, "This is as 
likely as not related to his diabetes, based on epidemiological 
studies that show diabetes have an increased risk of aging 
cataract."  

In September 2009, the Veteran was afforded a VA heart 
examination.  A review of the heart examination report shows that 
the Veteran was found to have "very stable coronary artery 
disease."  The examiner stated, "The Veteran's coronary artery 
disease preceded the onset of his diabetes mellitus by at least 
four to six years.  However, the presence of diabetes mellitus 
more likely than not accelerated the progression of his coronary 
artery disease."  

In summary, although the Veteran's cataracts are shown to pre-
date his diabetes mellitus diagnosis by about six years, the 
August 2009 VA eye examiner has concluded that his cataracts are 
"related" to his diabetes mellitus.  With regard to coronary 
artery disease, the September 2009 VA heart examiner essentially 
concluded that the Veteran's coronary artery disease had been 
"accelerated" by his service-connected diabetes mellitus.  Both 
examiners indicated that the Veteran's C-file had been reviewed.  
There are no competent, contrary opinions of record, and the 
August and September of 2009 VA opinions are both written broadly 
enough that they cannot be read to foreclose the possibility of 
aggravation.  Given the foregoing, a preponderance of the 
evidence cannot be found to be against the claims for service 
connection for coronary artery disease, and bilateral cataracts, 
based on aggravation of these conditions by a service-connected 
disability.  See 38 C.F.R. § 3.310; Allen.  Service connection 
for coronary artery disease, and bilateral cataracts  is 
therefore warranted.   

In reaching this decision, the Board has considered the RO's 
basis for its denial of the claims in the October 2009 
supplemental statement of the case.  The RO noted that the August 
and September of 2009 VA examiners failed to discuss the 
Veteran's relevant medical history and risk factors, and that 
their opinions were therefore speculative.  However, the RO did 
not request supplemental opinions, and given the state of the 
evidence, a remand for additional development is not appropriate.  
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).   

The Board therefore finds that, in light of the medical opinions 
in this case, and affording the Veteran the benefit of all doubt, 
that the evidence is at least in equipoise, and that service 
connection for coronary artery disease, and bilateral cataracts, 
is warranted.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in October 2007, and 
May and August of 2009.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In any event, given the Board's favorable determination of these 
claims, the Board finds that the Veteran has not been prejudiced 
by a failure of VA in its duty to assist, and that any violation 
of the duty to assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for coronary artery disease, and cataracts, is 
granted.  


REMAND

With regard to the claim for an acquired psychiatric disorder, in 
September 2009, the Veteran was afforded a VA examination.  The 
report of that examination shows that the diagnoses were major 
depression, alcohol dependence, and "mood disorder, secondary to 
his possible service-connected conditions."  The examiner 
further stated that the Veteran's major depression could not be 
attributed to diabetes, but, "however, it is possible that there 
is a secondary diagnosis of mood disorder compounding his major 
depression which may be related to his service-connected medical 
conditions such as diabetes, cataracts, [and] benign prostatic 
hypertrophy.  

In summary, the examiner's opinion is vague and speculative; it 
states that it is "possible" that the Veteran has a mood 
disorder which "may be" related to "service-connected 
disabilities."  In fact, not all of the disabilities which he 
discusses in the report are currently service-connected.  Current 
regulations provide that service connection may not be based on a 
resort to speculation or even remote possibility, however.  See 
38 C.F.R. § 3.102 (2010); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
addition, in this decision, the Board has granted service 
connection for coronary artery disease, and bilateral cataracts. 
Given the foregoing, another examination, to include an 
etiological opinion, is required.  

With regard to the claim for hypertension, the VA heart 
examination report, dated in September 2009, shows that the 
Veteran was diagnosed with hypertension.  However, an etiological 
opinion has not yet been obtained.  

VA's statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, given the state of the evidence and the nature of the 
claim, on remand, the Veteran should be scheduled for an 
examination of his hypertension, to include an etiological 
opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran 
for a examination in order to ascertain the 
nature and etiology of his hypertension.  
The claims folder and a copy of this 
REMAND should be reviewed by the 
examiner, and the examiner must be 
informed of the Veteran's currently 
service-connected disabilities.  The 
examiner must annotate the examination 
report that the claims files were in 
fact made available for review in 
conjunction with the examination.

The examiner should express an opinion as 
to whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the Veteran's hypertension 
was caused or aggravated by a service-
connected disability.  If the examiner 
cannot provide the requested opinion, the 
examiner should explain the reasons 
therefor.

2.  The RO/AMC should schedule the Veteran 
for a examination in order to ascertain the 
nature and etiology of any acquired 
psychiatric disorder.  The claims folder 
and a copy of this REMAND should be 
reviewed by the examiner, and the 
examiner must be informed of the 
Veteran's currently service-connected 
disabilities.  The examiner must 
annotate the examination report that 
the claims files were in fact made 
available for review in conjunction 
with the examination.

The examiner should express an opinion as 
to whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the Veteran has an acquired 
psychiatric disorder that was caused or 
aggravated by a service-connected 
disability.  If the examiner cannot provide 
the requested opinion, the examiner should 
explain the reasons therefor.

3.  The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

4.  The RO/AMC should then readjudicate the 
issues on appeal.  If either of the 
determinations of these claims remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
and applicable law and regulations 
considered.  The appellant and his 
representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


